NO. 07-02-0146-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL D

                                     APRIL 29, 2002
                            ______________________________

                                    BLANCHA WALLACE,

                                                               Appellant
                                               v.

                                    LINDA FAY MINCEY,

                                                               Appellee


               FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 85,191-C; HON. PATRICK A. PIRTLE, PRESIDING
                          ______________________________

                ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL


Before BOYD, C.J., QUINN and REAVIS, JJ.

       Blancha Wallace, appellant, has moved to dismiss her appeal contending that “all

matters in controversy have been compromised and settled and there is no further need for the

appeal of this cause.” Without passing on the merits of the case, we grant the motion pursuant

to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed

the appeal at appellant’s personal request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.


                                                       Per Curiam
Do not publish.




                  2